Exhibit 10.3






EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of February
15, 2012 by and between SEITEL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), and David Richard (the “Executive”).



W I T N E S S E T H




1.      Definitions.     (a)      “Affiliate” of a specified Person or entity
shall mean a Person or entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Person or entity specified.
For the purposes of the term “Affiliate,” control with respect to a Person,
means the possession, directly or indirectly, of the power to (i) vote 10% or
more of the securities having ordinary voting power for the election of
directors (or comparable positions of such Person) or (ii) direct or cause the
direction of the management and policies of such Person, whether through voting
of securities, by contract, or otherwise, and the terms controlling and
controlled have meanings correlative to the foregoing.     (b)      “Base
Salary” shall mean the annualized salary provided for in Section 4 below.    
(c)      “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Securities Exchange Act of 1934 and any successor to such Rule.
    (d)      “Board” shall mean the Board of Directors of the Company.     (e) 
    “Cause” shall mean the Executive’s      (i)      conviction of (or pleading
nolo contendere to) a felony, a crime of moral turpitude, or any crime involving
the Company or its Subsidiaries;      (ii)      willful or intentional
misconduct or willful or gross neglect in connection with the performance of the
Executive’s duties to the Company or its Subsidiaries;      (iii)      fraud,
misappropriation or embezzlement;      (iv)      failure or refusal to
substantially perform the Executive’s duties properly assigned to him (other
than any such failure resulting from his Disability) after demand for
substantial performance is delivered by the Board specifically identifying the
manner in which the Board believes the Executive has not substantially performed
such duties; and  

13364089.3.BUSINESS

--------------------------------------------------------------------------------

  (v)      breach in any material respect of the material terms and provisions
of this Agreement or any other agreement between the Executive and the Company
or any of its Subsidiaries.     Notwithstanding the foregoing, Cause shall not
exist with respect to clauses (ii),     (iv)      or (v) until and unless the
Executive fails to cure his improper actions (if     capable of cure) within 30
days after written notice from the Board thereof; provided however, that
Executive shall be entitled to no more than one opportunity to cure.   (f)     
“Change in Control” means the occurrence of any of the following events:    
(i)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Existing Stockholders, is or
becomes the Beneficial Owner of Voting Stock representing more than 50% of the
voting power of the total outstanding Voting Stock of the Company;     (ii)     
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board (together with any new directors whose
election to such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of the majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of the Company;    
(iii)      (a) all or substantially all of the assets of the Company and its
subsidiaries taken as a whole are sold or otherwise transferred to any Person
other than a wholly-owned subsidiary of the Parent or one or more Existing
Stockholders or (b) the Company consolidates or merges with or into another
Person or any Person consolidates or merges with or into the Company, in either
case under this clause (iii)(b), in one transaction or a series of related
transactions in which immediately after the consummation thereof Person
beneficially owning (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, Voting Stock representing in the aggregate a
majority of the total voting power of the Voting Stock of the Company
immediately prior to such consummation do not beneficially own (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, Voting
Stock representing a majority of the total voting power of the Voting Stock of
the Company or the surviving or transferee Person; or     (iv)      the Company
shall adopt a plan of liquidation or dissolution or any such plan shall be
approved by the stockholders of the Company.  

- 2 -

--------------------------------------------------------------------------------

  For purposes of this definition, (i) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (ii) any holding company whose only
significant asset is equity interests of the Company shall not itself be
considered a “person” or “group” for purposes of clause (i) or (ii) above.  
(g)      “Commencement Date” shall mean February 15, 2012.   (h)     
“Disability” shall mean that the Executive, because of an accident or physical
or mental illness, is incapable of performing his duties or services to the
Company or any of its Subsidiaries; provided, however, that an Executive will be
deemed to have become incapable of performing his duties or services to the
Company or any of its Subsidiaries, if, and only if, he or she is incapable of
doing so for (i) a continuous period of 180 days and remains so incapable at the
end of such 180 day period or (ii) periods amounting in the aggregate to 240
days within any one period of 365 days and remains so incapable at the end of
such aggregate period of 240 days. The Executive agrees to submit to any
examination that is necessary for a determination of Disability and agrees to
provide any information necessary for a determination of Disability, including
any information that is protected by the Health Insurance Portability and
Accountability Act.   (i)      “Employment Termination Date” shall mean the
first date on which the Executive is no longer employed by the Company or its
Subsidiaries for any reason.   (j)      “Equity Awards” shall mean all options
to purchase stock of the Company, pursuant to the Seitel Holdings, Inc. 2007
Non-Qualified Stock Option Plan   (k)      “Existing Stockholders” means any of
(a) Seitel Holdings, Inc., (b) ValueAct Capital Master Fund, L.P., VA Partners
I, LLC or ValueAct Capital Management, LLC (each of the foregoing, a “ValueAct
Capital Partner”) and any corporation, partnership, limited liability company or
other entity that is controlled by a ValueAct Capital Partner or that is an
Affiliate of any ValueAct Capital Partner, or ValueAct Capital Partners, L.P.,
ValueAct Capital Partners II, L.P., ValueAct Capital International I, L.P. or
ValueAct Capital International II, L.P.     (collectively, “ValueAct Entities
“), (c) Centerbridge Capital Partners II, L.P., Centerbridge Capital Partners
SBS II, L.P., (collectively “Centerbridge”) and any of its Affiliates, any
corporation, partnership, limited liability company or other Person that is an
Affiliate of Centerbridge or any current or former managing director, director,
general partner or member of Centerbridge (collectively, “Centerbridge
Entities”), (d) any present or former managing director, director, general
partner, member, limited partner, officer, stockholder or employee of any
ValueAct Entity, (e) any present or former managing director, director, general
partner, member, limited partner, officer, stockholder or employee of any
Centerbridge Entity, (f) any present or former officers and directors of the
Company, and (g) any (x) spouse, lineal descendant (in each case, natural or
adopted), siblings, or ancestors of any Person, who is an individual, in clauses
 

- 3 -

--------------------------------------------------------------------------------

  (d), (e) and (f) above, and (y) any estate or trust, the beneficiaries of
which, or corporation, partnership, limited liability corporation or other
entity, the stockholders, partners, members, owners or Persons holding a
controlling interest of which, consist of one or more Persons referred to in the
immediately preceding clause (x).   (l)      “Good Reason” shall mean the
occurrence of any of the following during the Term without the Executive’s
consent:     (i)      Assignment of duties materially inconsistent with a senior
executive-level employee;     (ii)      a material reduction in the Executive’s
Base Salary other than a reduction that applies to similarly-situated senior
executive-level employees;     (iii)      the relocation of the Executive’s
principal place of employment to a location more than one hundred (100) miles
from his principal place of employment with the Company on the Commencement
Date; or     Anything herein to the contrary notwithstanding, the Executive
shall not be entitled to resign for Good Reason unless the Executive gives the
Company written notice of the event constituting “Good Reason” within 60 days of
the occurrence of such event, the Company fails to cure such event within 30
days after receipt of such notice, and the Executive resigns from his employment
with the Company within 30 days following the expiration of the cure period.  
(m)      “Initial Term” shall mean the period beginning on the Commencement Date
and ending at the close of business on the day before the second anniversary of
the Commencement Date.   (n)      “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, incorporated
or unincorporated association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof or
other entity of any kind.   (o)      “Subsidiary” shall mean any corporation
(other than the Company), partnership, joint venture or other business entity of
which 50% of more of the outstanding voting power is owned, directly or
indirectly, by the Company.   (p)      “Term” shall mean the Commencement Date
until the Employment Termination Date.   (q)      “Termination Notice” shall
mean:     (i)      if the Executive’s employment is terminated by the Company,
the date the Company informs the Executive that his employment is so terminated;
 

- 4 -

--------------------------------------------------------------------------------

  (ii)      if the Executive voluntarily resigns his employment, the date the
Company receives notice from the Executive that Executive is terminating his
employment;     (iii)      if the Executive’s employment is terminated by reason
of death, the date of death; or     (iv)      if the Executive’s employment is
terminated for any reason (voluntarily or involuntarily) after a Change in
Control other than for Cause, the date the Company informs the Executive he or
she is terminated or the date the Executive provides notice to the Company of
Executive’s employment termination.   (r)      “Voting Stock” with respect to
any Person, means securities of any class of equity interests of such Person
entitling the holders thereof (whether at all times or for only so long as no
senior class of stock or other relevant equity interest has voting power by
reason of any contingency) to vote in the election of members of the Board of
Directors of such Person.  



2. Term of Employment.




     The term of the Executive’s employment hereunder shall begin on the
Commencement Date and end at the close of business on the day before the second
anniversary of the Commencement Date (the “Initial Term”); provided, however,
that the Initial Term shall thereafter be automatically extended for additional
one-year periods (the Initial Term and any one-year extension of employment
hereunder shall each be referred to as the “Term”) unless either (a) the Company
gives the Executive written notice at least thirty (30) days prior to the
then-scheduled expiration of the Term (a “Non-Extension Notice”), that it is
electing not to so extend the Term, or (b) the Executive gives the Company
written notice at least thirty (30) days prior to the then-scheduled expiration
of the Term that the Executive is electing not to so extend the Term.
Notwithstanding the foregoing, the Term shall end on the date on which the
Executive’s employment is terminated by either Party in accordance with the
provisions herein. The period from the Commencement Date through the Employment
Termination Date shall be the “Employment Period.”



3. Position; Duties and Responsibilities.




     During the Term, the Executive shall be employed as President of Olympic
Seismic Ltd. and shall perform other duties and responsibilities as reasonably
determined by the CEO consistent with the duties and responsibilities normally
associated with such position in the Company. In addition, the Executive from
time to time may be assigned duties and hold positions or offices with
Subsidiaries or Affiliates of the Company as the CEO or the Board may determine
in their sole discretion. The Executive, in carrying out the duties under this
Agreement, shall report to the CEO of the Company. The Executive shall devote
all of his business time, energy and best efforts to the business and affairs of
the Company. Anything herein to the contrary notwithstanding, nothing shall
preclude the Executive from (i) subject to the reasonable approval of the Board,
serving on the boards of directors of trade associations

- 5 -

--------------------------------------------------------------------------------

and/or charitable organizations, (ii) engaging in charitable activities and
community affairs and (iii) managing his personal investments and affairs,
provided that the activities described in the preceding clauses (i) through
(iii) do not interfere with the proper performance of his duties and
responsibilities for the Company or violate any term of this Agreement,
including but not limited to, Section 9.



4. Base Salary.




     During the Term, the Executive shall be paid an annualized Base Salary of
$313,635 (Canadian) payable in accordance with the regular payroll practices of
the Company. During the Term, the Base Salary may be increased from time to time
by the Board or its Compensation Committee. The Executive shall not be entitled
to any compensation for service as a member of the Board or for service as an
officer or member of any board of directors of any Affiliate.



5. Bonus.




     Beginning in calendar year 2012, the “Cash Bonus” shall be determined under
the annual incentive plan or program of the Company, the terms of which,
including the threshold, target and maximum bonus levels, shall be proposed by
the CEO, and approved in the sole and absolute discretion of the Board or
Compensation Committee of the Board (the “Compensation Committee”) on a calendar
year basis during the Term (the “Annual Incentive Plan”). If the Board or
Compensation Committee determines that the Executive has obtained the targets in
the Annual Incentive Plan, he or she will be eligible to receive a target amount
of 70% of his Base Salary (“Target Bonus”) amount as a Cash Bonus. If the
Executive exceeds the maximum target in the Annual Incentive Plan (as set forth
therein), he or she will be eligible to earn a maximum Cash Bonus of up to 110%
of his base salary. The Cash Bonus will be payable when bonuses are paid under
Company policies and procedures or as determined by the Board or Compensation
Committee, but in no event later than March 15th of the calendar year following
the calendar year to which the Cash Bonus relates.



6. Employee Benefit Programs.




     During the Term, the Executive shall be entitled to participate in all
employee savings and welfare benefit plans and other employee programs made
available to the Company’s senior-level executives, as such plans or programs
may be amended and as may be in effect from time to time, including, without
limitation, savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any deferred compensation plans or programs, provided that Executive’s
eligibility and participation shall be subject to and governed by the terms and
conditions of the applicable plan or program. Notwithstanding the foregoing,
nothing contained herein shall require the Company to establish or continue any
particular employee benefit plan or program.

7.      Reimbursement of Business and Other Expenses; Perquisites; Vacation.    
(a)      During the Term, the Executive is authorized to incur reasonable and
necessary business expenses in carrying out his duties and responsibilities
under this Agreement, and the Company shall promptly reimburse him for such
expenses  



- 6 -




--------------------------------------------------------------------------------

  incurred in connection with carrying out the business of the Company, subject
to documentation in accordance with the Company’s policy, provided that no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred.     (b) 
    The Executive shall be entitled to five (5) weeks paid vacation per year, in
accordance with the Company’s vacation policy applicable to senior-level
executives.   8.      Benefits upon Termination of Employment.     (a)     
Termination without Cause by the Company Prior to a Change in Control or
Termination after a Change in Control without Cause or for Good Reason.      In
the event the Executive’s employment is terminated during the Term (x) without
Cause by the Company (other than upon death or Disability) or (y) after a Change
in Control (I) without Cause or (II) the Executive resigns for Good Reason, the
Executive shall be entitled to the following, subject to Section 8(g):      (i) 
    Base Salary earned and payable through the Employment Termination Date;     
(ii)      an amount equal to one times the Executive’s annual Base Salary, as in
effect on the Termination Notice, to be paid in a lump sum as soon as
administratively feasible after the Employment Termination Date, but in no event
later than two and one-half months after the Employment Termination Date;     
(iii)      any unpaid Cash Bonus earned and accrued with respect to any calendar
year preceding the Termination Notice and payable when bonuses for such year are
paid to other Company executives, subject to the terms or requirements of such
bonus as may be established by the Board or Compensation Committee;      (iv)   
  any Cash Bonus earned and accrued with respect to the year in which the
Termination Notice occurs, pro rated for the period from January 1 of such year
through the Termination Notice and payable when bonuses for such year are paid
to other Company executives, subject to the terms or requirements of such bonus
as may be established by the Board or Compensation Committee;      (v)      all
Equity Awards immediately vest and become exercisable;      (vi)      any
amounts earned, accrued or owing to the Executive but not yet paid under Section
7; and      (vii)      except as provided in Section 8(g) below, any payment and
benefit in accordance with the applicable plans and programs of the Company.  

- 7 -

--------------------------------------------------------------------------------

(b)      Resignation for Good Reason prior to a Change in Control.     In the
event the Executive resigns for Good Reason during the Term and prior to a
Change in Control, the Executive shall be entitled to the following, subject to
Section 8(g):     (i)      Base Salary earned and payable through the Employment
Termination Date;     (ii)      an amount equal to one times the Executive’s
annual Base Salary, as in effect on the Termination Notice, to be paid in a lump
sum as soon as administratively feasible after the Employment Termination Date,
but in no event later than two and one-half months after the Employment
Termination Date;     (iii)      any unpaid Cash Bonus earned and accrued with
respect to any calendar year preceding the Termination Notice and payable when
bonuses for such year are paid to other Company executives, subject to the terms
or requirements of such bonus as may be established by the Board or Compensation
Committee;     (iv)      any Cash Bonus earned and accrued with respect to the
year in which the Termination Notice occurs, pro rated for the period from the
January 1 of such year through the Termination Notice and payable when bonuses
for such year are paid to other Company executives, subject to the terms or
requirements of such bonus as may be established by the Board or Compensation
Committee;     (v)      any amounts earned, accrued or owing to the Executive
but not yet paid under Section 7; and     (vi)      except as provided in
Section 8(g) below, any payment and benefit in accordance with the applicable
plans and programs of the Company.   (c)      Termination upon Death.     In the
event the Executive’s employment is terminated upon death, the Executive (or his
estate or legal representative, as the case may be) shall be entitled to:    
(i)      Base Salary through the Employment Termination Date;     (ii)      any
unpaid Cash Bonus earned and accrued with respect to any calendar year preceding
the Employment Termination Date and payable when bonuses for such year are paid
to other Company executives subject to the terms or requirements of such bonus
as may be established by the Board or Compensation Committee;  

- 8 -

--------------------------------------------------------------------------------

  (iii)      during the Term, any Cash Bonus earned and accrued with respect to
the year in which the Employment Termination Date occurs, pro rated for the
period from January 1 of such year through the Employment Termination Date and
payable when bonuses for such year are paid to other Company executives, subject
to the terms or requirements of such bonus as may be established by the Board or
Compensation Committee;     (iv)      all Equity Awards shall immediately vest
and become exercisable;     (v)      any amounts earned, accrued or owing to the
Executive but not yet paid under Section 7 above; and     (vi)      any other
payment and benefit in accordance with applicable plans or programs of the
Company.   (d)      Termination Upon Disability.     In the event Executive is
terminated on account of Disability, the Executive (or his estate or legal
representative), subject to Section 8(g), shall be entitled to receive:     (i) 
    an amount equal to the Base Salary that would have been payable through the
earlier of the end of the Term or one year from the Employment Termination Date,
reduced on a dollar-for-dollar basis by the amount of bona fide disability pay
(within the meaning of Treas. Reg. section 1.409A-1(a)(5)) received or
receivable by the Executive (provided such disability pay is made pursuant to a
plan sponsored by the Company (or its Affiliates) that covers a substantial
number of employees of the Company (and its Affiliates) and was established
prior to the date the Executive incurred a Disability), to be paid in a lump sum
as soon as administratively feasible after the Employment Termination Date, but
in no event later than two and one-half months after the Employment Termination
Date;     (ii)      during the Term, any Cash Bonus earned and accrued with
respect to the year in which the Employment Termination Date occurs and payable
when bonuses for such year are paid to other Company executives, subject to the
terms or requirements of such bonus as may be established by the Board or
Compensation Committee, reduced on a dollar-for-dollar basis by the amount of
bona fide disability pay (within the meaning of Treas. Reg. section
1.409A-1(a)(5)) received or receivable by the Executive (provided such
disability pay is made pursuant to a plan sponsored by the Company (or its
Affiliates) that covers a substantial number of employees of the Company (and
its Affiliates) and was established prior to the date the Executive incurred a
Disability);     (iii)      any unpaid Cash Bonus earned and accrued with
respect to any calendar year preceding the Employment Termination Date and
payable when bonuses for such year are paid to other Company executives subject
to the  



- 9 -




--------------------------------------------------------------------------------

  terms or requirements of such bonus as may be established by the Board or
Compensation Committee;     (iv)      all Equity Awards shall immediately vest
and become exercisable;     (v)      any amounts earned, accrued or owing to the
Executive but not yet paid under Section 7 above; and     (vi)      except as
provided in Section 8(g) below, any other payment and benefit in accordance with
applicable plans or programs of the Company.      For the avoidance of doubt, if
the amount of bona fide disability pay received or receivable by the Executive
exceeds the amount payable in Section 8(d)(i) above, then payments to the
Executive shall be set off first against amounts payable under Section 8(d)(i)
and then against amounts payable under Section 8(d)(ii) above.   (e)     
Termination by the Company for Cause or Voluntary Resignation by the Executive.
    In the event the Company terminates the Executive’s employment for Cause or
the Executive voluntarily resigns, the Executive shall be entitled to:     (i) 
    Base Salary through the Employment Termination Date;     (ii)      any
amounts earned, accrued or owing to the Executive but not yet paid under Section
7 above; and     (iii)      any other vested or accrued payment and benefit in
accordance with the applicable written plans or programs of the Company.   (f) 
    Coordination.     If any amount is payable to Executive under any one
subsection of Section 8(a) through (e), no amounts shall be payable under any
other subsection of this Section 8.   (g)      Exclusivity of Benefits; Release
of Claims.     Subject to Section 12, any payments provided under this Section 8
shall be in lieu of any salary continuation arrangements or any other
severance-type payments under any other severance program, policy or practice of
the Company or its Affiliates. In order to be entitled to the payments, rights
and other entitlements in this Section 8, the Executive shall be required (i) to
execute and timely deliver a global release of all known or unknown claims
(“Release”) in favor of the Company and its Affiliates, and their officers,
directors, attorneys, employees, representatives, agents, successors and
assigns, including, without limitation, any age discrimination or retaliation
claims under the Age Discrimination in  

- 10 -

--------------------------------------------------------------------------------

  Employment Act and the Texas Labor Code, in the form and subject to the terms
as provided to Executive by the Company; and (ii) to execute the Release and not
revoke the Release within the applicable time periods specified in the Release.
Except as otherwise provided in Section 8, any severance amounts described in
Section 8 shall be paid within 30 calendar days after the Release becomes
irrevocable; provided, however, that if the time period described in the Release
for execution and revocation of the Release begins in one taxable year and ends
in a second taxable year, such payments and other rights shall not commence
until the second taxable year.     (h)      No Mitigation.      Executive shall
not be required to mitigate the amount of any payment provided for under this
Agreement by seeking other employment and there shall be no offset against
amounts due to Executive on account of any remuneration or benefits provided by
any subsequent employment Executive may obtain.     (i)      Resignation.     
Notwithstanding any other provision of this Agreement, upon the termination of
the Executive’s employment for any reason, unless otherwise requested by the
Board, Executive shall immediately resign from the Board, from all boards of
directors of any Affiliate of the Company of which Executive may be a member,
and as a trustee of, or fiduciary to, any employee benefit plans of the Company
or any Affiliate. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but Executive
shall be treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether Executive executes any such
documentation.   9.      Confidentiality, Protective Covenants and Assignment of
Rights.     (a)      Confidentiality.      (i)      During the Term, the Company
agrees to provide Executive with some or all of the Company’s or its Affiliates’
confidential information, trade secrets or proprietary information to which
Executive has not previously had access or knowledge. This information
(collectively the “Confidential Information”) consists of written, oral, and
visual material including, without limitation, client lists, corporation and
personal business contacts and relationships, client and potential client
identity and history, corporation and personal business opportunities,
memoranda, computer disks or files, electronically stored information, rolodex
cards or other lists of names, addresses or telephone numbers, financial
information, budgets, sales/service plans, projects, potential projects and
prospects (including ideas and concepts for potential prospects), projects and
prospects in development, business strategies, strategic growth plans, pricing
formulas, structures or practices, gross and net profit margins, models,  

- 11 -

--------------------------------------------------------------------------------

  specifications, drawings, experiments, technical data, software, research
data, marketing methods, personnel information, employee compensation data,
contracts, releases, and any other documents, electronically stored information,
materials or writings that belong to the Company or its Affiliates, including
those which are prepared or created by Executive or come into the possession of
Executive by any means or manner and which relate directly or indirectly to one
or more of the parties which compromise Company or its Affiliates or any of
them. The Confidential Information is, and at all times shall be and remain,
private and confidential and the sole and exclusive property of, and owned and
controlled by, the Company regardless of whether the Confidential Information is
in tangible or intangible form.   (ii)      Except to the extent required in
connection with the performance of his duties to conduct the Company’s business,
Executive shall not make copies of any Confidential Information, nor shall
Executive remove any such Confidential Information from Company’s office
location without the prior express written consent of Company. Any and all
Confidential Information and any and all other property of Company that is in
the possession or control of Executive shall be returned to Company immediately
upon the termination of Executive’s employment for any reason.   (iii)      In
exchange for the Company’s promise under this Agreement to provide Executive
with some or all of the Company’s or its Affiliates’ Confidential Information to
which Executive has not previously had access or knowledge, Executive shall not,
directly or indirectly, verbally or otherwise, either during the Employment
Period or after the Employment Period, provide any Person, firm or entity with
any of the Confidential Information or cause, or permit, the same to be
published, disseminated or disclosed (herein collectively “Disclosure”) to any
Person, firm or entity whatsoever including, but not limited to, the Company’s
business associates or competitors (herein collectively “Third Parties”) and
shall take any and all action possible to prevent such Disclosure to any Third
Parties except for the sole purpose to conduct the Company’s business.   (iv)   
  Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that any Disclosure of Confidential Information by Executive
to Third Parties will be, and is, without limitation, a breach of this
Agreement, a breach of trust and confidence, a breach of fiduciary duty,
invasion of privacy, a misappropriation of Company’s trade secrets and/or
exclusive property rights, and may constitute fraud and deceit.   (v)     
Except as authorized by the foregoing to conduct the Company’s business,
Executive is aware that Disclosure of any of the Confidential Information to
Third Parties could cause Company to suffer major adverse economic  

- 12 -

--------------------------------------------------------------------------------

  consequences because such disclosure will likely result in (a) the diversion
of Company’s business opportunities, (b) the dilution or diminution in value of
Company’s business opportunities and (c) other adverse consequences in addition
to those set forth above.     (vi)      In the event that Executive is compelled
by subpoena or other similar compulsory means to testify or provide evidence in
a manner that constitutes engaging in a prohibited Disclosure of Confidential
Information, it shall be presumed that no violation of this Agreement has
occurred with respect to that compulsory prohibited Disclosure if, immediately
upon first learning that such prohibited Disclosure may be compelled, Executive
notifies Company of all facts relative thereto and makes every effort to assert
the Company’s confidential information and trade secret privileges or
exemptions, and all other privileges, exemptions and rights of Company, to keep
the Confidential Information, including the prohibited Disclosure, secret and
confidential. However, under no circumstances shall Executive volunteer to
engage in any such prohibited communication or Disclosure.     (vii)      The
Executive hereby sells, assigns and transfers to the Company all of his right,
title and interest in and to all inventions, discoveries, improvements and
copyrightable subject matter (the “rights”), which during the course of his
employment are made or conceived by Executive, alone or with others, and which
are within or arise out of any general field of the Company’s business or arise
out of any work Executive performs, or information Executive receives regarding
the business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by Executive concerning the rights referred to in the preceding
sentence, and upon request by the Company and without any further remuneration
in any form to Executive by the Company, but at the expense of the Company,
execute all applications for patents and for copyright registration, assignments
thereof and other instruments and do all things which the Company may deem
necessary to vest and maintain in it the entire right, title and interest in and
to all such rights.   (b)      Protective Covenants.     (i)      Executive
agrees that in consideration of (x) the Company’s promise in this Section 9 to
provide Executive with some or all of the Company or its Affiliates’
Confidential Information, and (y) Executive’s receipt of, access to and exposure
to the Confidential Information during the Employment Period, Executive, during
the Employment Period and for a period of one year following the termination or
expiration of the Executive’s Term for any reason, Executive shall not: (1)
compete or engage in any business, directly or indirectly, with Company or its
Affiliates in the seismic data or similar business of the Company or of its
Affiliates in any geographical  

- 13 -

--------------------------------------------------------------------------------

  area where the Company or its Affiliates have conducted or solicited any
business at any time during the two years preceding Employment Termination Date
(the “Area of No-Compete”) as an individual, owner, investor, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity; (2) without limiting the foregoing, solicit
or negotiate, or manage, supervise or direct others in the solicitation or
negotiation of, any contract or agreement that constitutes or would constitute
engaging in competition with the seismic data business in the portions of the
Area of No-Compete; or (3) solicit, take away, attempt to solicit or take away,
or do any act the foreseeable consequences of which would lead to the
solicitation or taking away of any marketing projects, customers, or prospective
customers with whom or of which Executive had contact during Executive’s
Employment Period and in the Area of No-Compete.     (ii)      For a period of
one year following the termination or expiration of Executive’s Term for any
reason, Executive shall not, directly or indirectly, solicit for employment,
employ or be in business in any form with, directly or indirectly, in the
seismic data or similar business of the Company, any employee (i) employed by
Company or Affiliates or who was so employed within the two-year period
immediately prior to such termination, or (ii) knowingly solicit or encourage
any employee to leave the employ of the Company or its Affiliates.     (iii)   
  The Executive agrees that for a period of one year following the termination
or expiration of Executive’s Term for any reason, Executive shall not solicit or
encourage any customer of the Company or any of its Affiliates to reduce or
cease its business with the Company or any such Affiliate or otherwise knowingly
interfere with the relationship of the Company or any Affiliate with its
customers.   (c)      Additional Covenants and Acknowledgments.     (i)     
Executive specifically acknowledges and agrees that the protective covenants
contained in this Section 9 are reasonable and necessary to protect the
Company’s legitimate business interests, including, without limitation, the
business, goodwill, Confidential Information, and marketing prospects.     (ii) 
    Executive specifically agrees that the actual or threatened breach by
Executive of the provisions in Section 9 of this Agreement will cause
irreparable harm to Company causing damages and injuries that are not measurable
or susceptible to calculation. In the event of any breach or threatened breach
of this Section 9 by the Executive, the Company shall be entitled to
extraordinary or emergency relief, including, but not limited to, obtaining a
temporary restraining order, preliminary injunction and permanent injunction and
to recover the Company’s attorney’s fees, costs  

- 14 -

--------------------------------------------------------------------------------

and expenses related to Executive’s breach or threatened breach. Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for breach or threatened breach by
Executive, including, without limitation, the recovery of money damages.

(iii) Executive further agrees that in the event the length of time,
geographical scope, or any other restrictions, or portions thereof, set forth in
this Section 9 are overly restrictive and unenforceable in any court proceeding,
the court may reduce or modify such restrictions, but only to the extent
necessary, to those which it deems reasonable and enforceable under the
circumstances, and the parties agree that the restrictions of this Section 9
will be enforced as reduced or modified.

(iv) Executive further agrees that, in the event any provision of this Section 9
is held to be invalid, overbroad, void, or against public policy, the remaining
provisions of this Section 9 and all other provisions of this Agreement shall
not be affected thereby, and that the provision held invalid shall be reformed
to the minimum extent necessary to validate such provision, consistent with the
purpose and intent of this Agreement.

(v) If the Company believes that Executive has violated any of the provisions of
this Section 9, all benefits and payments payable under this Agreement shall
cease and the non-competition period shall be suspended and will not run in
favor of the Executive from the time of the commencement of such breach until
the time when the Executive cures the breach to the Company’s satisfaction. If
the Executive does not cure the violation to the satisfaction of the Company, no
further benefits or payments under this Agreement will be made, all rights of
Executive to such payments lapse and become void, and the Company may pursue any
other remedies provided under this Agreement.

(d)      Return of Materials.     Promptly upon the termination of Executive’s
employment for any reason and in any event within five days after request by the
Company, Executive shall return all Confidential Information and all copies
thereof to the Company, and Executive shall destroy all extracts, memoranda,
notes and any other material prepared by Executive based upon Confidential
Information.  



10. Cooperation.




     Following the Employment Termination Date, upon reasonable request by the
Company, the Executive shall cooperate with the Company with respect to any
litigation or other dispute relating to any matter in which Executive was
involved or had knowledge during his employment with the Company. The Company
shall reimburse the Executive for all reasonable

- 15 -

--------------------------------------------------------------------------------

and necessary out-of-pocket costs, such as travel, hotel and meal expenses,
incurred by the Executive in providing any cooperation pursuant to this Section
10.



11. Assignability; Binding Nature.




     This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns. For purposes of this Section 11, a successor or assign of the
Company shall include any type of successor or assign of the Company upon a
Change in Control and Executive’s consent to the assignment shall not be
required. No rights or obligations, benefits or payments of the Executive under
this Agreement may be assigned or transferred by the Executive other than his
rights to compensation and benefits, which may be transferred only by will,
operation of law or in accordance with Section

16      below.   12.      Entire Agreement; Disclaimer of Reliance.  

     This Agreement constitutes the entire agreement between the parties
concerning the subject matter in this Agreement. Accordingly, this Agreement
supersedes any prior agreements between Executive and the Company concerning the
subject matter of this Agreement. Further, no oral statements or prior written
material not specifically incorporated into this Agreement shall be of any force
and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated into this Agreement by written amendment in
accordance with Section 13, such amendment to become effective on the date
stipulated in it. Executive acknowledges and represents that in executing this
Agreement, Executive did not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by the
Company, except as expressly contained in this Agreement, and Executive
expressly disclaims any reliance on any prior oral or written communications,
promises, statements, inducements, or representation(s) in executing this
Agreement. The parties are entering into this Agreement based on their own
judgment and advice of independent counsel.



13. Amendment or Waiver.




     No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Party against whom it is being enforced (either the Executive or
an authorized officer of the Company, as the case may be).



14. Severability.




     In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

- 16 -

--------------------------------------------------------------------------------



15. Survivorship.




     The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 8 (termination of employment), Section 9
(confidentiality, assignment of rights, non-competition; non-solicitation,
injunctive and other relief), Section 10 (cooperation), and Section 18
(resolution of disputes), shall survive any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.



16. Beneficiaries/References.




     The Executive shall be entitled, to the extent permitted under applicable
plans, agreements or law, to select and change a beneficiary or beneficiaries to
receive any benefit payable hereunder following the Executive’s death by giving
the Company written notice thereof. In the event of the Executive’s death or a
judicial determination of his incompetence, reference in this Agreement to the
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.



17. Governing Law.




     This Agreement shall be governed by and construed and interpreted in
accordance with the laws of Texas without reference to principles of conflicts
of law, except as preempted by applicable federal law.

18.      Resolution of Disputes.     (a)      Arbitration. All disputes and
controversies of every kind and nature between any parties to this Agreement
arising out of or in connection with this Agreement or the transactions
described herein as to the construction, validity, interpretation or meaning,
performance, non-performance, enforcement, operation or breach, shall be
submitted to arbitration pursuant to the following procedures:      (i)     
After a dispute or controversy arises, any party may, in a written notice
delivered to the other parties to the dispute, demand such arbitration. Such
notice shall designate the name of the arbitrator (who shall be an impartial
person) appointed by such party demanding arbitration, together with a statement
of the matter in controversy.      (ii)      Within thirty (30) days after
receipt of such demand, the other parties shall, in a written notice delivered
to the party making the arbitration demand, name such parties’ arbitrator (who
shall be an impartial person).       If such parties fail to name an arbitrator,
then the second arbitrator shall be named by the American Arbitration
Association (the “AAA”). The two arbitrators so selected shall name a third
arbitrator (who shall be an impartial person) within thirty (30) days, or in
lieu of such agreement on a third arbitrator by the two arbitrators so
appointed, the third arbitrator shall be appointed by the AAA. If any arbitrator
appointed hereunder shall die, resign, refuse or become unable to act before an
arbitration decision is  

- 17 -

--------------------------------------------------------------------------------

  rendered, then the vacancy shall be filled by the method set forth in this
Section 18 for the original appointment of such arbitrator.   (iii)      Each
party shall bear its own arbitration costs and expenses. The arbitration hearing
shall be held in Houston, Texas at a location designated by a majority of the
arbitrators. The Commercial Arbitration Rules of the American Arbitration
Association shall be incorporated by reference at such hearing and the
substantive laws of the State of Texas (excluding conflict of laws provisions)
shall apply.   (iv)      The arbitration hearing shall be concluded within ten
(10) days unless otherwise ordered by the arbitrators and the written award
thereon shall be made within fifteen (15) days after the close of submission of
evidence.     An award rendered by a majority of the arbitrators appointed
pursuant to this Agreement shall be final and binding on all parties to the
proceeding, shall resolve the question of costs of the arbitrators and all
related matters, and judgment on such award may be entered and enforced by
either party in any court of competent jurisdiction.   (v)      Except as set
forth in Section 18(b) and (c), the parties stipulate that the provisions of
this Section 18 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any controversy or dispute arising out of this
Agreement or the transactions described herein. The arbitration provisions
hereof shall, with respect to such controversy or dispute, survive the
termination or expiration of this Agreement.  

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

(b)      Emergency Relief. Notwithstanding anything in this Section 18 to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under this Section 18.   (c)     
Emergency or Extraordinary Relief Related to Section 9; Venue. Notwithstanding
the foregoing, the Company shall have right to seek emergency or extraordinary
relief, including, without limitation, a temporary restraining order, injunctive
relief or any relief described in Section 9, for Executive’s breach or
threatened breach of any provision in Section 9 of this Agreement. Therefore,
Executive agrees that the Company will be entitled to a temporary restraining
order, injunctive relief, and all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to  

- 18 -

--------------------------------------------------------------------------------

restrain Executive from committing any violation of the protective covenants,
obligations or agreements referred to in this Agreement. These injunctive
remedies are cumulative and in addition to any other rights and remedies the
Company may have against Executive. The Company and Executive irrevocably submit
to the exclusive jurisdiction of the state courts and federal courts in the city
and county of the Company’s headquarters (Houston, Harris County, Texas).



19. Notices.




     Any notice given to a Party shall be in writing and shall be deemed to have
been given (i) when delivered personally, (ii) three days after being sent by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two days after being sent by overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier), with any such
notice duly addressed to the Party concerned at the address indicated below or
to such other address as such Party may subsequently give such notice of in
accordance with this Section 19:

                       If to the Company    Seitel Inc.          10811 S.
Westview Circle          Houston, Texas 77043          Attention: General
Counsel                           with a required copy to:    Valueact Capital
Master Fund, L.P.          435 Pacific Ave., 4th Floor          San Francisco,
Ca 94133          Attention: General Counsel                           and a
required copy to:    Dechert LLP          Cira Centre          2929 Arch Street 
        Philadelphia, PA 19104          Attention: Christopher G. Karras       
                   If to the Executive:    David Richard          1167 Lake
Placid Dr. SE          Calgary, AB T2J 5J2, Canada    20.    Withholding.     


     The Company may withhold or deduct from any and all amounts payable under
this Agreement (a) such federal, state, local and other taxes or deductions as
may be required to be withheld pursuant to applicable law or regulation, and (b)
all other normal employee deductions made with respect to the employee plans and
programs in which Executive participates.



21. General Assets.




     All payments to Executive provided for under this Agreement shall be paid
in cash from the Company and no special or separate funds shall be established
and no segregation of assets

- 19 -

--------------------------------------------------------------------------------

shall be made to assure payment. To the extent that any Person acquires a right
to receive payments from the Company hereunder, such right shall be no greater
than the right of an unsecured creditor of the Company.



22. Executive Acknowledgements.




     Executive acknowledges that (a) he or she is knowledgeable and
sophisticated as to business matters, including the subject matters of this
Agreement, (b) he or she has read this Agreement, (c) he has been advised by the
Company to consult an independent attorney, and (d) he or she understands the
terms and conditions of this Agreement. Executive represents that he or she is
free to enter into this Agreement and that he is not subject to another
employment agreement or covenant not to compete that would conflict with this
Agreement.



23. Headings.




     The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.



24. Certain Interpretive Matters.




     The definitions contained in this Agreement are applicable to the singular
as well as plural form of such terms and to the masculine as well as to the
feminine and neuter genders of such term.



25. Code Section 409A.




     The parties intend that this Agreement be drafted and administered in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), including, but not limited to, any future amendments to
Code Section 409A, and any other Internal Revenue Service or other governmental
rulings or interpretations (“IRS Guidance”) issued pursuant to Code Section 409A
so as not to subject the Executive to payment of interest or any additional tax
under Code Section 409A. For purposes of Code Section 409A, each payment of the
severance under Section 8 shall be treated a separate payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (within the meaning of Code Section 409A and IRS
Guidance). Any amounts eligible for reimbursement under this Agreement during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and any right to reimbursement under this Agreement is not subject
to liquidation or exchange for another benefit.

26.      Counterparts.     This Agreement may be executed in two or more
counterparts.  



[signature page follows]

- 20 -




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
February 15, 2012.



SEITEL, INC.

By: /s/ Robert D. Monson

Name: Robert D. Monson

Title: President and Chief Executive Officer






EXECUTIVE






/s/ David Richard
Name: David Richard




--------------------------------------------------------------------------------